DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 15-17, 18-20 of U.S. Patent No. 11,124,963. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1 of the present application and claim 1 of ‘963, each discloses a firestopping apparatus, a housing, first and second housing members, a through passage, intumescent material, and a compressible foam.  
Re claims 2-9 of the present application and claims 2-9 of ‘963, each are identical.
Re claim 10 of the present application and claim 1 of ‘963, each discloses a first tab and slot connection and a second tab and slot connection.
Re claims 11-13 of the present application and claims 10-12 of ‘963, each are identical.
Re claim 14 of the present application and claim 13 of ‘963, each discloses a firestopping apparatus, a housing, first and second housing members, a through passage, intumescent material, a compressible foam, a closure plate, and the housing configured to be mounted to the closure plate with the through passage aligned with the through slot.  
Re claims 15-16 of the present application and claims 13 of ‘963, each discloses at least one gasket member including intumescent material.
Re claim 17 of the present application and claims 15 of ‘963, each discloses and the width direction wall panels as adjustable in length.  
Re claims 14, 18-20 of the present application and claims 16-18 of ‘963, each discloses a firestopping apparatus, a housing, first and second housing members, a through passage, intumescent material, a compressible foam, a closure plate, and the housing configured to be mounted to the closure plate with the through passage aligned with the through slot, a pair of U-shaped members, cutting, and the width direction wall panels adjustable in length.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re claim 1, claim 1 recites, “each housing member” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “each of the first and second housing members” and will be interpreted as such.  
In addition, claim 1 recites, “each wall panel” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “each width direction wall panel and each height direction wall panel” and will be interpreted as such.  
Re claim 3, claim 3 recites, “the height direction” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a height direction” and will be interpreted as such.  
Re claim 12, claim 12 recites, “the housing” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the first and second housings” and will be interpreted as such.  
Re claim 14, claim 14 recites, “each housing member” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “each of the first and second housing members” and will be interpreted as such.  
In addition, claim 14 recites, “each wall panel” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “each width direction wall panel and each height direction wall panel” and will be interpreted as such.  
Re claim 15, claim 15 recites, “it” in line 2.  Numerous elements are previously introduced and thus, it is unclear as to which feature this language refers.  It appears this language refers to “the at least one gasket member” and will be interpreted as such.  
Re claim 19, claim 19 recites, “the U-shaped plate members” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the pair of U-shaped plate members” and will be interpreted as such.  
Claims 2, 4-11, 13, 16-18 and 20 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemingway et al (“Hemingway”) (US 2006/0060369) in view of Muenzenberger (US 2018/0112803).
Re claim 1, Hemingway discloses a firestopping apparatus (Fig. 1) comprising: 
a housing (14) defined by first (see examiner comments) and second housing members (see examiner comments), each housing member (see examiner comments) including a width direction wall panel (see examiner comments) and a height direction wall panel (see examiner comments) wherein the width direction wall panel (see examiner comments) of the first housing member (see examiner comments) is configured to connect with (via 20) the height direction wall panel (see examiner comments, at least indirectly) of the second housing member (see examiner comments) and the width direction wall panel (see examiner comments) of the second housing member (see examiner comments) is configured to connect with the height direction wall panel (see examiner comments) of the first housing member (see examiner comments) to define an assembled housing (14) with a through passage (Fig. 2, between elements 18); 
intumescent material ([0020], Fig. 1) positioned along an inner surface (inner surface of each wall of 14) of each wall panel (see examiner comments); 
but fails to disclose a compressible foam positioned within the intumescent material and substantially closing off the through passage.
However, Muenzenberger discloses a compressible foam (20, [0012], [0024], [0040]) positioned within the intumescent material (22) and substantially closing off the through passage (between elements 70).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the firestopping apparatus of Hemingway with a compressible foam positioned within the intumescent material and substantially closing off the through passage as disclosed by Muenzenberger in order to increase fire resistance by providing additional material for sealing the opening or passage.  
Re claim 6, Hemingway as modified discloses the firestopping apparatus according to claim 1, Muenzenberger discloses wherein the compressible foam (20) is made from a fire retardant material (0012], [0024], [0040]).
Re claim 7, Hemingway as modified discloses the firestopping apparatus according to claim 1, but fails to disclose wherein the compressible foam includes more than one compressible foam pads positioned adjacent to one another.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the firestopping apparatus of Hemingway to have wherein the compressible foam includes more than one compressible foam pads positioned adjacent to one another in order to allow for replacement of a portion of the compressible pads for maintenance, instead of the entirety of the pad.  In general, it has been held that making seperable is within the level of ordinary skill. In re Dulberg, 289 F.2d 522.  
Re claim 8, Hemingway as modified discloses the firestopping apparatus according to claim 1, wherein each of the width direction wall panels (see examiner comments) is adjustable (with respect to each other) in length (via 20) (it is noted that the claims do not detail how the panels are adjustable in length, or with respect to what, such as by sliding.  Such language may alter interpretation of the claim).
Re claim 9, Hemingway as modified discloses the firestopping apparatus according to claim 8, wherein the intumescent material ([0020], Fig. 1) and the compressible foam (Muenzenberger: 20, [0012], [0024], [0040]) may be reduced in length to complement the adjusted length of the width direction wall panels (see examiner comments, as the language “may be” is optional/conditional).
Additionally, the language “may be” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 12, Hemingway as modified discloses the firestopping apparatus according to claim 1, wherein a plurality of mounting tabs (16, 18, and the tab through which 20 extends) extend from the housing (see examiner comments).
Re claim 13, Hemingway as modified discloses the firestopping apparatus according to claim 12, wherein the position of at least one of the mounting tabs (16, 18 and the tab through which 20 extends) is adjustable (via 20).
Re claim 14, Hemingway discloses a firestopping assembly (Fig. 1) comprising: 
a firestopping apparatus (Fig. 2) including:
a housing (14) having a maximum height (Fig. 1) and a maximum width (Fig. 1), the housing (14) defined by first (see examiner comments) and second housing members (see examiner comments), each housing member (see examiner comments) including a width direction wall panel (see examiner comments) and a height direction wall panel (see examiner comments) wherein the width direction wall panel (see examiner comments) of the first housing member (see examiner comments) is configured to connect with (via 20) the height direction wall panel (see examiner comments, at least indirectly) of the second housing member (see examiner comments) and the width direction wall panel (see examiner comments) of the second housing member (see examiner comments) is configured to connect with the height direction wall panel (see examiner comments) of the first housing member (see examiner comments) to define an assembled housing (14) with a through passage (Fig. 2, between elements 18) having a given area (Fig. 2); 
intumescent material ([0020], Fig. 1) positioned along an inner surface (inner surface of each wall of 14) of each wall panel (see examiner comments); 
and a closure plate (10) including a perimeter structure (of 10) defined about a through slot (circular opening within 10), the perimeter structure (of 10) having height (Fig. 2) and a width (Fig. 2) and the through slot (circular opening within 10) having an area equal to or less than the given area (Fig. 2), wherein the housing (14) is configured to be mounted to the closure plate (10) with the through passage (circular opening of 10) aligned with the through slot (slot between elements 18) and the perimeter structure (of 10) extending outwardly (rearwardly outward) from the housing (14),
but fails to disclose a compressible foam positioned within the intumescent material and substantially closing off the through passage, and the height and width of the perimeter structure being greater than the maximum height and width of the housing.  
However, Muenzenberger discloses a compressible foam (20, [0012], [0024], [0040]) positioned within the intumescent material (22) and substantially closing off the through passage (between elements 70).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the firestopping apparatus of Hemingway with a compressible foam positioned within the intumescent material and substantially closing off the through passage as disclosed by Muenzenberger in order to increase fire resistance by providing additional material for sealing the opening or passage.  
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the height and width of the perimeter structure to be greater than the maximum height and width of the housing in order to simplify assembly, as matching of perimeter structures would not be required if the closure plate perimeter was simply larger than the perimeter of housing 14.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemingway et al (“Hemingway”) (US 2006/0060369) in view of Muenzenberger (US 2018/0112803) and Lopes et al (“Lopes”) (US 2017/0354836).
Re claim 2, Hemingway as modified discloses the firestopping apparatus according to claim 1 but fails to disclose wherein an elastomeric membrane extends along at least a front surface of the compressible foam.
However, Lopes discloses wherein an elastomeric membrane (160, [0033]) extends along at least a front surface (front of 100) of the compressible foam (20 of Muenzenberger, since 160 is on the front surface of the apparatus 100).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the firestopping apparatus of Hemingway wherein an elastomeric membrane extends along at least a front surface of the compressible foam as disclosed by Lopes in order to flex about cables extending through the passage, while sealing the passage ([0033]).  
Re claim 3, Hemingway as modified discloses the firestopping apparatus according to claim 2, Lopes discloses wherein the elastomeric membrane (160, 170) includes a plurality of slits (162) in the height direction (Fig. 3).
Re claim 4, Hemingway as modified discloses the firestopping apparatus according to claim 3, Lopes discloses wherein the slits (162) extend inward from (Fig. 3)  a lower edge (lower edge of 160 and 170) of the elastomeric membrane (160, 170).
Re claim 5, Hemingway as modified discloses the firestopping apparatus according to claim 2, Lopes discloses wherein an elastomeric membrane extends along a rear surface of the compressible foam.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemingway et al (“Hemingway”) (US 2006/0060369) in view of Muenzenberger (US 2018/0112803) and Zernach et al (“Zernach”) (US 2012/0012347).
Re claim 11, Hemingway as modified discloses the firestopping apparatus according to claim 1 but fails to disclose wherein the first and second housing members each define a ground screw hole.
However, Zernach discloses wherein the first and second housing members (see examiner comments) each define a ground screw hole (Zernach: within 136 and 128).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the firestopping apparatus of Hemingway wherein the first and second housing members each define a ground screw hole disclosed by Zernach in order to ground the system ([0043]).    

Claim(s) 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemingway et al (“Hemingway”) (US 2006/0060369) in view of Muenzenberger (US 2018/0112803) and Mechler et al (“Mechler”) (US 2018/0123333).
Re claim 15, Hemingway as modified discloses the firestopping assembly according to claim 14 but fails to disclose wherein at least one gasket member is positioned on the perimeter structure such that it extends between the perimeter structure and the housing.
However, Mechler discloses wherein at least one gasket member (36) is positioned on the perimeter structure (32) such that it extends between the perimeter structure (32) and the housing (30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the firestopping apparatus of Hemingway wherein at least one gasket member is positioned on the perimeter structure such that it extends between the perimeter structure and the housing as disclosed by Mechler in order provide a better seal between the housing and perimeter structure, as is the normal and logical manner of use of a gasket.      
Re claim 17, Hemingway as modified discloses the firestopping assembly according to claim 15, Mechler discloses wherein the at least one gasket member (36) extends along at least a portion of the through slot (40).
Re claim 20, Hemingway as modified discloses the firestopping assembly according to claim 14, wherein each of the width direction wall panels (see examiner comments) is adjustable (with respect to each other) in length (via 20) (it is noted that the claims do not detail how the panels are adjustable in length, or with respect to what, such as by sliding.  Such language may alter interpretation of the claim).

Allowable Subject Matter
Claim(s) 10, 16 and 18 -19would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner Comments

    PNG
    media_image1.png
    600
    923
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635